NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted June 14, 2018* 
                                   Decided June 14, 2018 
                                               
                                           Before 
 
                               DIANE P. WOOD, Chief Judge 
                            
                               JOEL M. FLAUM, Circuit Judge 
                                
                               DIANE S. SYKES, Circuit Judge 
 
No. 18‐1401 
 
ROBERT MADAY,                                  Appeal from the United States District 
      Petitioner‐Appellant,                    Court for the Northern District of Illinois, 
                                               Eastern Division. 
      v.                                        
                                               No. 17 C 7808 
RANDY PFISTER,                                  
      Respondent‐Appellee.                     Virginia M. Kendall, 
                                               Judge. 
 
                                        O R D E R 

       Robert Maday is serving concurrent Illinois and federal sentences in an Illinois 
prison. He petitioned under 28 U.S.C. § 2241 to be transferred to a federal prison, and 
the district judge denied Maday’s petition. The judge reasoned that he has no right to 
transfer to a federal prison now. We agree and affirm the judgment.   

                                                 
            * The respondent was not involved in the district‐court proceedings and is not 

participating in this appeal. We have agreed to decide this case without oral argument 
because the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18‐1401                                                                            Page 2 
 
         Maday’s convictions have an intricate procedural history. In 2009 he pleaded 
guilty in federal court to committing several bank robberies. United States v. Maday, 
799 F.3d 776, 777 (7th Cir. 2015). Before federal sentencing, Maday was due to be 
sentenced in state court for other robberies. While in transit to the state court, he 
escaped and committed various state and federal offenses, including a carjacking. Id. 
Maday eventually was captured, and, after the delayed state hearing was carried out, he 
received a 13‐year sentence. Id. Then Maday pleaded guilty in state court to the 
carjacking and received a consecutive 30‐year sentence. Id. Next were Maday’s federal 
sentencing hearings: one before Judge Gettleman for the original bank robberies, and 
one before Chief Judge Castillo for new federal convictions stemming from Maday’s 
escape. Id. at 777–78. Maday is serving a 32‐year sentence imposed by Chief Judge 
Castillo that runs concurrently with his state sentences and a 5‐year sentence imposed 
by Judge Gettleman that runs consecutively to his other sentences. Id. at 779–80; 
United States v. Maday, No. 1:08‐cr‐01075 (N.D. Ill.).   

        Maday was housed in a federal facility while his federal proceedings were 
ongoing. Once those ended in 2016, federal authorities transferred him to the Illinois 
Department of Corrections. The U.S. Marshals, Maday says, told him that this transfer 
would be temporary. When Maday questioned Illinois officials about his continued stay 
in state prison, they explained that he could be housed in state or federal prison because 
of his concurrent sentences. They added that federal authorities had placed him in a 
state facility and that when his state sentence ended he “will be picked up by the federal 
government.” Maday filed this section 2241 petition in an effort to return to federal 
prison now. The district judge dismissed it, concluding that the federal Bureau of 
Prisons permissibly designated Maday to serve his federal sentence in an Illinois prison. 

       Maday argues here that he should not be detained in a state prison because the 
federal government has “primary jurisdiction” over him. Maday is referring to the rule 
that an inmate’s federal sentence generally does not begin until he is in the federal 
government’s primary custody. See 18 U.S.C. § 3585(a); Pope v. Perdue, 889 F.3d 410, 
No. 16‐4217, at 8 (7th Cir. 2018). But the primary‐custody doctrine does not restrict 
where a federal inmate serves his sentence, only when that sentence begins. 
Cf. Romandine v. United States, 206 F.3d 731, 738 (7th Cir. 2000) (observing that Attorney 
General may designate state prison as the place of federal confinement so that federal 
sentence begins there, even if district judge did not impose a concurrent sentence). So 
that doctrine does not require Illinois authorities to transfer Maday to a federal prison. 

       Maday next argues that his state placement is unlawful because Chief Judge 
Castillo “ordered that [Maday] remain in federal custody” and “that he not be 
No. 18‐1401                                                                            Page 3 
 
transferred to” the Illinois Department of Corrections. This argument has three flaws. 
First, Maday may not bring this type of challenge to custody under section 2241, which 
covers only challenges “to being in custody, [not] to the location in which one is in 
custody.” Pischke v. Litscher, 178 F.3d 497, 499–500 (7th Cir. 1999). Second, even if we 
ignored Maday’s invocation of section 2241, he must lose on the merits because a 
transfer to a state prison does not by itself violate a constitutionally protected liberty 
interest. See Olim v. Wakinekona, 461 U.S. 238, 245–48 (1983). Third, Maday overstates 
the significance of the judge’s statement that he would “remand Mr. Maday to federal 
custody” after sentencing. Placement in federal “custody” does not require physical 
placement in a federal facility. See 18 U.S.C. § 3621(b); Olim, 461 U.S. at 246–47; Pope, 
889 F.3d 410, No. 16‐4217, at 8–12. And even if the judge had designated a federal 
facility for Maday, the Bureau, which has plenary authority over placement decisions, 
would not be bound by that specification. See 18 U.S.C. § 3621(b) (sentencing judge’s 
order “shall have no binding effect on the authority of the Bureau … to determine or 
change the place of imprisonment of that person”); Tapia, 564 U.S. at 331 (“A sentencing 
court can recommend that the BOP place an offender in a particular facility … . But 
decisionmaking authority rests with the BOP.”). 

       Finally we have considered whether Maday may now argue that, when he is 
transferred to a federal prison after his state sentence ends, federal authorities might not 
credit him with the time that he served in state prison. That claim is not ripe. Maday 
does not assert that the Bureau has committed to treating his concurrent federal 
sentences as consecutive and detaining him longer than authorized. And as we have 
just explained, the Bureau has the authority to place Maday in a state facility while he is 
technically in federal custody, serving a federal sentence. See 18 U.S.C. § 3621(b). 

                                                                                AFFIRMED